


110 HR 6366 IH: Veterans Revenue Enhancement Act of

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6366
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Buyer (for
			 himself, Mr. Michaud,
			 Mr. Miller of Florida, and
			 Mr. Brown of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to establish not more than seven consolidated
		  patient accounting centers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Revenue Enhancement Act of
			 2008.
		2.Establishment of
			 consolidated patient accounting centers
			(a)Establishment of
			 CentersChapter 17 of title 38, United States Code, is amended by
			 inserting after section 1729A the following:
				
					1729B.Consolidated
				patient accounting centers
						(a)In
				generalNot later than 5 years after the date of enactment of the
				Veterans Revenue Enhancement Act of 2008, the Secretary of Veterans Affairs
				shall establish not more than seven consolidated patient accounting centers for
				conducting industry-modeled regionalized billing and collection activities of
				the Department.
						(b)FunctionsThe
				centers shall carry out the following functions:
							(1)Reengineer and
				integrate all business processes of the revenue cycle of the Department.
							(2)Standardize and
				coordinate all activities of the Department related to the revenue cycle for
				all healthcare services furnished to veterans for non-service connected medical
				conditions.
							(3)Apply
				commercial-industry standards for measures of access, timeliness, and
				performance metrics with respect to revenue enhancement of the
				Department.
							(4)Apply other
				requirements with respect to such revenue cycle improvement as the Secretary
				may
				specify.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1729A the following:
				
					
						1729B. Consolidated patient accounting
				centers.
					
					.
			
